Citation Nr: 0512694	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-25 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for mitral 
valve leaflet disease with aortic insufficiency, evaluated as 
10 percent disabling from March 11, 2002.

2.  Entitlement to service-connection for ischemic heart 
disease and depressed left ventricular function as secondary 
to service-connected mitral valve leaflet disease with aortic 
insufficiency.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
August 1974, and from September 1975 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
mitral valve leaflet disease with aortic insufficiency as 
residuals of rheumatic fever, and evaluated the disability as 
0 percent disabling, effective March 11, 2002.  In response 
to the veteran's appeal, by an August 2003 rating decision, 
the RO increased the rating to 10 percent, effective from 
March 11, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the mitral valve 
rating issue on appeal as set forth above.  

A VA fee-basis examination in June 2002 showed the veteran 
has coronary artery disease with possible mild valvular 
disease.  The RO, sua sponte, took this diagnosis to be an 
informal claim, and denied service connection for coronary 
artery disease in a Statement of the Case (SOC) dated in 
August 2003.  Since the veteran, by way of his completed VA 
Form 9, appealed "all of the issues listed in the Statement 
of the Case," the Board will take jurisdiction of this issue 
as well.  

(Consideration of the issue of entitlement to a higher 
initial evaluation for mitral valve leaflet disease with 
aortic insufficiency is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran does not have a ischemic heart disease or 
depressed left ventricular function attributable to his 
military service.


CONCLUSION OF LAW

The veteran does not have ischemic heart disease or depressed 
left ventricular function that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran is service connected for certain 
residuals of rheumatic fever which occurred in service.  Also 
as noted above, as a result of the findings of a June 2002 
examination showing the veteran has coronary artery disease 
with possible mild valvular disease, the RO, sua sponte, took 
that finding to be an informal claim, and thereafter denied 
service connection for ischemic heart disease and depressed 
left ventricular function in a Statement of the Case (SOC) 
dated in August 2003.  

The veteran underwent surgery and chemotherapy for non-
service-connected testicular cancer in 1992.  The veteran had 
a myocardial infarction while undergoing the chemotherapy, 
and subsequently had three additional myocardial infarctions 
and two angioplasties in the early 1990s.  

The June 2002 VA fee-basis examination found on examination 
that the veteran's heart was within normal limits, and the 
veteran had no restriction according to the New York Heart 
Association scale.  Chest x-rays were normal.  An 
electrocardiogram showed a normal sinus rhythm with a 
negative T wave.  The examiner diagnosed coronary artery 
disease and possible mild valvular disease.  Subjective 
factors included the veteran's occasional chest pain for 
which he takes nitroglycerin.  Objective factors were listed 
as:  Grade I systolic murmur heard at the apex.  
Electrocardiogram (EKG) revealed a negative T wave.  The 
examiner opined that it was less as likely as not that that 
the coronary artery disease was due to the "rheumatic heart 
disease" he had in 1965 in the military.  (The Board notes 
that the veteran's in-service diagnosis was acute rheumatic 
fever, not rheumatic heart disease.  The Board also notes 
that this examiner correctly identified the veteran's in-
service event as acute rheumatic fever elsewhere in his 
report.)

The veteran was given a myocardial perfusion study in 
September 2002.  The veteran underwent pharmacologic stress 
utilizing adenosine protocol.  The veteran reported no chest 
pain during infusion, and his EKG was interpreted as negative 
for ischemic changes.  Review of the raw data revealed no 
patient motion artifact.  A large area of mildly reduced 
intensity was noted in the anterior and anterolateral regions 
with complete perfusion at rest.  A large area of severely 
reduced intensity was noted in the lateral region both at 
stress and at rest.  In addition, there was a medium area of 
severely reduced intensity in the inferior region both at 
stress and at rest.  The gated portion of the study 
demonstrated global hypokinesis with large volumes of EDV of 
214 cc and ESV of 160 cc.  Left ventricular ejection fraction 
was estimated at 25 percent.  

The examiner's impressions were:  (1) mild anterior and 
anterolateral wall ischemic changes; (2) changes suggestive 
of scar in the lateral and inferior regions; (3) global 
hypokinetic wall motion; (4) large EDV of 214 cc and ESV of 
166 [sic] cc; (5) left ventricular ejection fraction 
estimated at 25 percent, with normal being greater than 50 
percent; and (6) adenosine pharmacologic stress with no 
reported chest pain during infusion, and EKG interpreted as 
negative for ischemic changes.  

The veteran was afforded a VA examination in July 2003.  The 
examiner noted the veteran's history as provided by him, and 
as reflected in the veteran's case file.  The veteran's heart 
was reported as being regular in rate and rhythm, without any 
murmurs, gallops, or rubs.  The examiner noted that he had 
reviewed all of the veteran's medical records.  He noted that 
nowhere in the veteran's service medical records (SMRs) was 
there ever mention of the veteran having had any cardiac 
problems secondary to his rheumatic fever; he had only joint 
pain because of the rheumatic fever.  It was noted that an 
October 2001 transthoracic echo (which is of record) showed 
that the veteran had dilated left ventricle with severely 
decreased left ventricular ejection fraction of 30 percent.  
The veteran had thin and severely hypokinetic posterior wall, 
inferior wall, inferior septum, and lateral wall.  There was 
left ventricular hypertrophy.  He had mild mitral 
regurgitation and left trileaflet aortic valve with mild 
aortic regurgitation, aortic annulus with mild aortic 
regurgitation.  

The July 2003 examiner found these October 2001 findings were 
consistent with ischemic heart disease and severe left 
ventricular dysfunction.  The examiner noted that the veteran 
also had an atrial septal aneurysm and dilated aortic sinuses 
and aortic atherosclerosis.  The examiner noted, however, 
that the carditis which follows rheumatic fever usually 
involves the mitral and aortic valves, and the valvular 
dysfunction the veteran had was mild MR and mild AI, which 
are not severe enough to cause the veteran's severely 
depressed left ventricular function.  Consequently, the 
examiner opined that the veteran's severely depressed left 
ventricular function was secondary to ischemic heart disease, 
and that it was not likely that his service-connected 
rheumatic fever led to his ischemic heart disease and 
severely depressed left ventricular function.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In the case of heart 
disease such as diagnosed in this case, service incurrence or 
aggravation may be presumed if the disability is manifest to 
a compensable level within one year of separation from active 
military service.  38 C.F.R. §§ 3.307, 3.309 (2004).  

Here, there is medical evidence of current disability, 
ischemic heart disease with depressed left ventricular 
function.  There is also medical evidence of an in-service 
disease, acute rheumatic fever.  However, there is no medical 
evidence of a nexus between the current disabilities and the 
in-service disease or injury.  The June 2002 examiner opined 
that it is less likely as not that the veteran's coronary 
artery disease is due to the rheumatic fever he had in 1965 
in the military.  The July 2003 VA examiner opined that the 
veteran's severely depressed left ventricular function is 
secondary to ischemic heart disease, and that it is not 
likely that his service-connected rheumatic fever led to his 
ischemic heart disease and severely depressed left 
ventricular function.  This medical opinion evidence is 
uncontradicted in the record.

The only evidence of record supportive of the veteran's claim 
that his ischemic heart disease and depressed left 
ventricular function are secondary to his service-connected 
residuals of rheumatic fever consists of the lay statements 
of the veteran himself.  Competent lay evidence is evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
disabilities, he is not competent to provide medical opinion 
as to their etiologies.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
the preponderance of the evidence is against the claim of 
service connection.  There is no indication that organic 
heart disease was manifest until many years after the 
veteran's separation from military service, see 38 C.F.R. 
§§ 3.307, 3.309, and there is competent medical evidence that 
shows that the disability at issue is not related to what 
happened during military service.  Additionally, there is no 
suggestion that ischemic heart disease or left ventricular 
dysfunction has been caused or made worse by service-
connected mitral valve disease or aortic insufficiency.  
Consequently, a grant of service connection is not warranted.  

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2002, more than a year before the adverse decision by the RO.   
The veteran was also sent an addendum in October 2003, after 
the RO recognized the informal service connection claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the April 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to service connection, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  

In the addendum, the RO specifically asked the veteran if 
there was any other evidence known to him that might support 
his claim.  This addendum also reiterated what the evidence 
must show to establish entitlement both to an increased 
evaluation and to service connection, what evidence had been 
received, what evidence VA was responsible for obtaining, and 
what evidence VA would make reasonable efforts get on the 
veteran's behalf.  The veteran was told that it was 
ultimately his responsibility to make sure that VA receives 
all requested records not in the possession of the Federal 
government.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided an SOC reporting 
the results of the RO's review, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs.  The RO also obtained and 
incorporated into the record various VA and private treatment 
records.  Also as noted above, the veteran was afforded three 
medical examinations.  As for whether further action should 
have been undertaken by way of obtaining additional medical 
opinion on the question of service connection, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran had 
rheumatic fever in service and has been service connected for 
mitral valve leaflet disease with aortic insufficiency.  
Opinions have been obtained as to the direct service 
connection question and it should be pointed out that there 
is no indication, except by way of unsupported allegation, 
that ischemic heart disease or left ventricular dysfunction 
may be associated in any way with the already service-
connected heart disability.  Consequently, given the standard 
of the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.


ORDER

Entitlement to service connection for ischemic heart disease 
or depressed left ventricular function is denied.


REMAND

The Board finds that additional development is required in 
order to adjudicate the issue of entitlement to a higher 
initial evaluation for mitral valve leaflet disease with 
aortic insufficiency.  Specifically, the diagnostic code used 
for rating valvular heart disease requires a laboratory 
determination of metabolic equivalents (METs) obtained by 
exercise testing.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2004).  If testing cannot be done for medical reasons, an 
estimate by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope, may be used 
instead of exercise testing.  Id.  Although the veteran has, 
as noted in the decision above, significant ischemic heart 
disease with left ventricular dysfunction, to the extent 
possible, his service-connected heart problem alone must be 
rated in accordance with applicable rating criteria.  In 
order to obtain the evidence necessary to apply the criteria, 
further evidentiary development is required.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and ask him to submit or 
identify any and all pertinent 
medical evidence that was not of 
record at the time the SOC was 
issued in August 2003.  If the 
evidence consists solely of medical 
records from VA facilities, the 
veteran should be asked to identify 
those facilities, and the RO may 
alternatively obtain copies directly 
using VA resources.  The RO should 
obtain and associate with the record 
any records or other evidence which 
is not already of record.  

2.  After the above-requested 
development is accomplished, the RO 
should arrange for the veteran to 
undergo evaluation by a VA physician 
with appropriate expertise to obtain 
the information necessary to apply 
the rating criteria, including a 
determination of METs.  If testing 
cannot be done for medical reasons, 
an estimate by a medical examiner of 
the level of activity (expressed in 
METs and supported by specific 
examples, such as slow stair 
climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, may be used 
instead of exercise testing.  The 
examiner should identify the METs 
level based solely on the effect of 
service-connected mitral valve 
leaflet disease with aortic 
insufficiency.  If this is not 
possible, the examiner should 
explain and a best estimate as to 
the METs level based on service-
connected disability only should be 
provided.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review in 
connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the rating issue 
on appeal in light of all 
information and evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


